  Case 17-07986         Doc 31     Filed 01/07/19 Entered 01/07/19 07:24:42              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-07986
         JOEL MORALES

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/14/2017.

         2) The plan was confirmed on 06/06/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 02/27/2018.

         6) Number of months from filing to last payment: 12.

         7) Number of months case was pending: 22.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $53,450.89.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-07986       Doc 31        Filed 01/07/19 Entered 01/07/19 07:24:42                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $7,001.48
       Less amount refunded to debtor                            $239.77

NET RECEIPTS:                                                                                     $6,761.71


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $320.26
    Other                                                                   $371.76
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,692.02

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ADVOCATE MEDICAL GROUP           Unsecured         151.00           NA              NA            0.00       0.00
ADVOCATE TRINITY HOSPITAL        Unsecured         381.00           NA              NA            0.00       0.00
ALFREDO CENTENO                  Unsecured           1.00           NA              NA            0.00       0.00
Associates in Rehab Medicine     Unsecured          10.00           NA              NA            0.00       0.00
ATG Credit                       Unsecured         190.00           NA              NA            0.00       0.00
BANK OF AMERICA                  Unsecured         311.00           NA              NA            0.00       0.00
BUCKEYE CHECK CASHING OF ILLIN   Unsecured         577.50           NA              NA            0.00       0.00
Cergias Billing                  Unsecured          71.30           NA              NA            0.00       0.00
Cergias Billing                  Unsecured          71.00           NA              NA            0.00       0.00
CERTIFIED SERVICES INC           Unsecured          51.00           NA              NA            0.00       0.00
CHASE BANK                       Unsecured         428.00           NA              NA            0.00       0.00
Chicago Sports & Spine           Unsecured         277.69           NA              NA            0.00       0.00
CHICAGO SPORTS AND SPINE         Unsecured         301.00        300.78          300.78        300.78        0.00
CP AGUADA                        Secured        1,498.00            NA              NA            0.00       0.00
DASH OF CASH                     Unsecured         800.00      1,305.00        1,305.00      1,305.00        0.00
FIFTH THIRD BANK                 Unsecured      1,220.00            NA              NA            0.00       0.00
GREEN CIRCLE                     Unsecured      1,000.00            NA              NA            0.00       0.00
ICS Inc                          Unsecured          25.00           NA              NA            0.00       0.00
ILLINOIS BONE & JOINT INSTITUT   Unsecured          10.00           NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         412.00        412.91          412.91        412.91        0.00
JEFFREY KRAMER MDSC              Unsecured          75.00           NA              NA            0.00       0.00
Medical Services RIC             Unsecured          50.00           NA              NA            0.00       0.00
MUTUAL MGMT SER                  Unsecured          95.00           NA              NA            0.00       0.00
Neurology Consultants            Unsecured          94.80           NA              NA            0.00       0.00
Northwestern Hospital            Unsecured         142.94           NA              NA            0.00       0.00
OPPORTUNITY FINANCIAL LLC        Unsecured      3,448.43            NA              NA            0.00       0.00
RADIOLOGY PHYSICIANS             Unsecured          12.90           NA              NA            0.00       0.00
RCN                              Unsecured         204.00           NA              NA            0.00       0.00
RUSH UNIVERSITY MEDICAL CENTE    Unsecured          43.00           NA              NA            0.00       0.00
RUSH UNIVERSITY MEDICAL GROUP    Unsecured          25.00           NA              NA            0.00       0.00
Source Receivables Man           Unsecured         916.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-07986           Doc 31     Filed 01/07/19 Entered 01/07/19 07:24:42                     Desc Main
                                       Document Page 3 of 4



Scheduled Creditors:
Creditor                                        Claim           Claim         Claim        Principal       Int.
Name                                 Class    Scheduled        Asserted      Allowed         Paid          Paid
Source Receivables Man            Unsecured         576.00             NA           NA             0.00        0.00
SOUTHEAST ANESTHESIA              Unsecured          51.00           51.00        51.00           51.00        0.00
SPORTS & ORTHO                    Unsecured          75.00             NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                                Claim            Principal                Interest
                                                              Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                           $0.00                 $0.00               $0.00
      Mortgage Arrearage                                         $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                                    $0.00                 $0.00               $0.00
      All Other Secured                                          $0.00                 $0.00               $0.00
TOTAL SECURED:                                                   $0.00                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                                $0.00                 $0.00               $0.00
       Domestic Support Ongoing                                  $0.00                 $0.00               $0.00
       All Other Priority                                        $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                                  $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                                  $2,069.69          $2,069.69                  $0.00


Disbursements:

       Expenses of Administration                                 $4,692.02
       Disbursements to Creditors                                 $2,069.69

TOTAL DISBURSEMENTS :                                                                              $6,761.71




UST Form 101-13-FR-S (09/01/2009)
  Case 17-07986         Doc 31      Filed 01/07/19 Entered 01/07/19 07:24:42                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
